Exhibit 10.1

  

--------------------------------------------------------------------------------

Digital Power, Corporation 2016 Stock Incentive Plan 

 

--------------------------------------------------------------------------------

ARTICLE I
General

 

1.1

General

 

The Digital Power, Corp., 2016 Stock Incentive Plan (the “Plan”) is designed to
provide incentive compensation to certain selected individuals deemed by the
Board, or its designee, to be critical to the business of Digital Power, Corp.
(the “Company”), and its affiliates. Capitalized terms used herein shall have
the meanings given in Article III below.

 

1.2

Administration

 

(a)     Administration by Committee; Constitution of Committee. The Plan shall
be administered by the Compensation Committee of the Board of Directors of the
Company (the “Board”) or such other committee or subcommittee as the Board may
designate (the “Committee”). The members of the Committee shall be appointed by,
and serve at the pleasure of, the Board. It is intended, but not required, that
at all times the Committee shall consist solely of Qualified Members, the number
of whom shall not be less than two, provided that the fact that the Committee is
not so comprised will not invalidate any grant hereunder that otherwise
satisfies the terms of the Plan. A “Qualified Member” is both a “non-employee
director” within the meaning of Rule 16b-3 promulgated under the Securities
Exchange Act of 1934 (the “1934 Act”) and an “outside director” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”). If the Committee does not exist, or for any other reason determined by
the Board, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.

 

(b)     Committee’s Authority. The Committee shall have the authority to (i)
exercise all of the powers granted to it under the Plan, (ii) construe,
interpret and implement the Plan and any Award Agreement issued under the Plan,
(iii) prescribe, amend and rescind rules and regulations relating to the Plan,
including rules governing its own operations, (iv) make all determinations
necessary or advisable in administering the Plan, (v) correct any defect, supply
any omission and reconcile any inconsistency in the Plan, and (vi) amend the
Plan to reflect changes in applicable law.

 

(c)     Committee Action; Delegation. Except as otherwise required by applicable
law, actions of the Committee shall be taken by the vote of a majority of its
members. Any action may be taken by a written instrument signed by a majority of
the Committee members, and action so taken shall be fully as effective as if it
had been taken by a vote at a meeting. Notwithstanding the foregoing or any
other provision of the Plan, the Committee (or the Board acting instead of the
Committee), may delegate to one or more officers of the Company the authority to
designate the individuals (other than such officer(s)), among those eligible to
receive Awards pursuant to the terms of the Plan, who will receive Awards under
the Plan and the size of each such Award, to the fullest extent permitted by
California General Corporation Law, provided that the Committee shall itself
grant Awards to those individuals who could reasonably be considered to be
subject to the insider trading provisions of Section 16 of the 1934 Act or whose
Awards could reasonably be expected to be subject to the deduction limitations
of Section 162(m) of the Code.

 

(d)     Determinations Final. The determination of the Committee on all matters
relating to the Plan or any Award under the Plan shall be final, binding and
conclusive.

 

(e)     Limit on Committee Members’ Liability. Members of the Committee, any
person acting pursuant to authority delegated by the Committee, and any officer
or employee of the Company or a subsidiary or affiliate acting at the direction
or on behalf of the Committee or a delegee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

 

 

 
 1

--------------------------------------------------------------------------------

 

 

1.3     Persons Eligible for Awards

 

The persons eligible to receive Awards under the Plan are those officers,
directors (whether or not they are employed by the Company), and executive,
managerial, professional or administrative employees of, and consultants to, the
Company as the Committee in its sole discretion shall select.

 

1.4    Types of Awards Under Plan

 

The Awards available for grant hereunder shall be those described in Article II
below.

 

1.5     Shares Available for Awards; Adjustments to Awards

 

(a)     Aggregate Number Available; Certificate Legends. Subject to adjustment
as provided under subparagraph (d)(1) below, the total number of shares of
common stock of the Company (“Company Stock”) with respect to which Awards may
be granted pursuant to the Plan shall not exceed 4,000,000 in the aggregate.
Shares issued pursuant to the Plan may be authorized but unissued Company Stock,
authorized and issued Company Stock held in the Company’s treasury or Company
Stock acquired by the Company for the purposes of the Plan. The Committee may
direct that any stock certificate evidencing shares issued pursuant to the Plan
shall bear a legend setting forth such restrictions on transferability as may
apply to such shares.

 

(b)     Limits. Except as otherwise provided specifically herein, no provision
of this Plan shall be deemed to limit the number or value of shares otherwise
available for Awards under the Plan. Subject to adjustment as provided in
subparagraph (d) below, the total number of shares of Company Stock which may be
subject to one or more options or stock appreciation rights granted to any one
employee of the Company or a subsidiary during any one calendar year shall not
exceed 1,000,000 shares. Stock options and stock appreciation rights granted and
subsequently canceled or deemed to be canceled in a calendar year shall count
against this limit even after their cancellation.

 

(c)     Certain Shares to Become Available Again. If any shares subject to an
Award are forfeited, cancelled, exchanged or surrendered or if an Award
otherwise terminates or expires without a distribution of shares to the
Participant, the shares of Company Stock with respect to such Award shall, to
the extent of any such forfeiture, cancellation, exchange, surrender,
termination or expiration, again be available for Awards under the Plan.
Notwithstanding the foregoing, shares of Company Stock that are exchanged by a
Participant or withheld by the Company as full or partial payment in connection
with any Award under the Plan, as well as any shares of Company Stock exchanged
by a Participant or withheld by the Company or any subsidiary to satisfy the tax
withholding obligations related to any Award under the Plan, shall not be
available for subsequent Awards under the Plan. Upon the exercise of any Award
granted in tandem with any other Awards, such related Awards shall be cancelled
to the extent of the number of shares of Company Stock as to which the Award is
exercised. In addition, (i) to the extent an Award is paid or settled in cash,
the number of shares of Company Stock with respect to which such payment or
settlement is made shall again be available for grants of Awards pursuant to the
Plan and (ii) Shares of Company Stock underlying Awards that can only be settled
in cash shall not be counted against the aggregate number of shares of Company
Stock available for Awards under the Plan.

 

(d)     Adjustments to Available Shares and Existing Awards Upon Changes in
Company Stock or Certain Other Events. In the event that any special or
extraordinary dividend or other extraordinary distribution is declared (whether
in the form of cash, Company Stock, or other property), or there occurs any
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange or other
similar corporate transaction or event, the Committee shall adjust, as it deems
necessary or appropriate, (1) the number and kind of shares of stock which may
thereafter be issued in connection with Awards, (2) the number and kind of
shares of stock or other property, including cash, issued or issuable in respect
of outstanding Awards, (3) the exercise price, grant price or purchase price
relating to any Award, and (4) the limitations set forth in Section 1.5(a);
provided that, with respect to Incentive Stock Options, such adjustment shall be
made in accordance with Section 424 of the Code, and provided further that no
such adjustment shall cause any Award hereunder which is or becomes subject to
Section 409A of the Code to fail to comply with the requirements of such
section. Except as expressly provided in the Plan, no Participant shall have any
rights by reason of any subdivision or consolidation of shares of stock of any
class, the payment of any dividend, any increase or decrease in the number of
shares of stock of any class or any dissolution, liquidation, merger or
consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Company Stock subject to an Award or the exercise price of
any option or stock appreciation right.

 

 
2

--------------------------------------------------------------------------------

 

  

ARTICLE II

Awards Under the Plan

 

2.1     Agreements Evidencing Awards

 

Each Award granted under the Plan shall be evidenced by a written agreement (an
“Award Agreement”), which shall contain such provisions as the Committee may in
its sole discretion deem necessary or desirable. By accepting an Award pursuant
to the Plan, a Participant thereby agrees that the Award shall be subject to all
of the terms and provisions of the Plan and the applicable Award Agreement.

 

2.2     Stock Options

 

(a)     General. The Committee may issue Awards in the form of options to
acquire Company Stock (“Options”), which may be in the form of Non-Qualified
Options or Incentive Stock Options hereunder.

 

(b)     Exercise Price. Each Award Agreement with respect to an Option shall set
forth the amount per share (the “Option Exercise Price”) payable by the
Participant to the Company upon exercise of the Option. The Option Exercise
Price shall be equal to or greater than the Fair Market Value of a share of
Company Stock on the date of grant. Other than with respect to an adjustment
described in Section 1.5(d), in no event shall the Option Exercise Price be
reduced following the grant of an Option, nor shall an Option be cancelled in
exchange for a replacement Option with a lower exercise price or in exchange for
another type of Award or cash payment without stockholder approval.

 

(c)     Exercisability. Each Option shall become exercisable at the time
determined by the Committee and set forth in the applicable Award Agreement. At
the time of grant of an Option, the Committee may impose such restrictions or
conditions to the exercisability of the Option as it, in its absolute
discretion, deems appropriate, including, but not limited to, achievement of
performance goals based on one or more Business Criteria. Subject to
Section 2.2(d) hereof, the Committee shall determine and set forth in the
applicable Award Agreement the expiration date of each Option, which shall be no
later than the tenth anniversary of the date of grant of the Option.

 

(d)     Exercise. An Option shall be exercised by delivering the form of notice
of exercise provided by the Company. Payment for shares of Company Stock
purchased upon the exercise of an Option shall be made on the effective date of
such exercise by one or a combination of the following means: (A) in cash or by
personal check, certified check, bank cashier’s check or wire transfer; (B) in
shares of Company Stock owned by the Participant and valued at their Fair Market
Value on the effective date of such exercise; or (C) by any such other methods
(including broker assisted cashless exercise) as the Committee may from time to
time authorize; provided, however, that in the case of a Participant who is
subject to Section 16 of the 1934 Act, the method of making such payment shall
be in compliance with applicable law. Except as authorized by the Committee, any
payment in shares of Company Stock shall be effected by the delivery of such
shares to the Secretary of the Company, duly endorsed in blank or accompanied by
stock powers duly executed in blank, together with any other documents and
evidences as the Secretary of the Company shall require.

 

(e)     Special Rules for Incentive Stock Options. Incentive Stock Options may
only be granted to employees of the Company and its affiliates, in accordance
with the provisions of Section 422 of the Code. To the extent that the aggregate
Fair Market Value of shares of Company Stock with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year under the Plan and any other stock option plan of the Company or a
subsidiary shall exceed $100,000, such Options shall be treated as Nonqualified
Stock Options. For purposes of this Section 2.2(d), Fair Market Value shall be
determined as of the date on which each such Incentive Stock Option is granted.
No Incentive Stock Option may be granted to an individual if, at the time of the
proposed grant, such individual owns (or is deemed to own under the Code) stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company unless (A) the exercise price of such Incentive
Stock Option is at least 110% of the Fair Market Value of a share of Company
Stock at the time such Incentive Stock Option is granted and (B) such Incentive
Stock Option is not exercisable after the expiration of five years from the date
such Incentive Stock Option is granted.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(f)     Termination of Services In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate for any reason other than (i) Cause, (ii) death or (iii) disability or
retirement, each Option granted to such Participant, to the extent that it is
exercisable at the time of such termination, shall, unless otherwise determined
by the Committee at the time of grant as set forth in the applicable Award
Agreement, remain exercisable for the 90 day period following such termination,
but in no event following the expiration of its term. Each Option that remains
unexercisable as of the date of such a termination shall be terminated at the
time of such termination (except as may be otherwise determined by the
Committee). In the event that the employment of a Participant with the Company
(or the Participant’s service to the Company) shall terminate on account of the
death, disability or retirement of the Participant (in the case of disability or
retirement as determined by the Committee), each Option granted to such
Participant that is outstanding and vested as of the date of such termination
shall, unless otherwise determined by the Committee at the time of grant as set
forth in the applicable Award Agreement, remain exercisable by the Participant
(or such Participant’s legal representatives, heirs or legatees) for the one
year period following such termination, but in no event following the expiration
of its term. Each Option that remains unexercisable as of the date of a
termination due to death, disability or retirement shall be terminated at the
time of such termination (except as may be otherwise determined by the
Committee). In the event of the termination of a Participant’s employment for
Cause, each outstanding Option granted to such Participant shall terminate at
the commencement of business on the date of such termination.

 

2.3     Stock Appreciation Rights

 

(a)     General. The Committee may issue Awards in the form the right to
receive, on exercise, an amount equal to the increase, if any, in the Fair
Market Value of a share of Company Stock from the date of grant to the date of
exercise, as further describe below (a “Stock Appreciation Right”).

 

(b)     Stock Appreciation Right Grants in Connection with Options. A Stock
Appreciation Right may be granted in connection with an Option, either at the
time of grant or, with respect to a Nonqualified Stock Option, at any time
thereafter during the term of the Option, or may be granted unrelated to an
Option. At the time of grant of a Stock Appreciation Right, the Committee may
impose such restrictions or conditions to the exercisability of the Stock
Appreciation Right as it, in its absolute discretion, deems appropriate,
including, but not limited to, achievement of performance goals based on one or
more Business Criteria. The term of a Stock Appreciation Right granted without
relationship to an Option shall not exceed ten years from the date of grant. In
addition, the exercise price of a Stock Appreciation Right shall be equal to or
greater than the Fair Market Value of a share of Company Stock on the date of
grant.

 

(c)     Surrender of Option upon Exercise of Related Stock Appreciation Right. A
Stock Appreciation Right related to an Option shall require the holder, upon
exercise, to surrender such Option with respect to the number of shares as to
which such Stock Appreciation Right is exercised, in order to receive payment of
any amount computed pursuant to Section 2.3(e). Such Option will, to the extent
surrendered, then cease to be exercisable.

 

(d)     Relationship Between Stock Appreciation Right and Related Option.
Subject to Section 2.3(i) and to such rules and restrictions as the Committee
may impose, a Stock Appreciation Right granted in connection with an Option will
be exercisable at such time or times, and only to the extent that a related
Option is exercisable. All Stock Appreciation Rights shall be non-transferable
(except to the extent that such related Option may be transferable), except by
will or the laws of descent and distribution or except as otherwise determined
by the Committee for estate planning purposes.

 

(e)     Payment. Upon the exercise of a Stock Appreciation Right whether related
or unrelated to an Option, the holder will be entitled to receive payment of an
amount determined by multiplying:

 

(i) the excess of the Fair Market Value of a share of Company Stock on the date
of exercise of such Stock Appreciation Right over the exercise price of the
Stock Appreciation Right, by

 

 

 
4

--------------------------------------------------------------------------------

 

 

(ii) the number of shares as to which such Stock Appreciation Right is
exercised.

 

(f)     Limit on Payment. Notwithstanding subsection (e) above, the Committee
may place a limitation on the amount payable upon exercise of a Stock
Appreciation Right. Any such limitation must be determined as of the date of
grant and noted in the applicable Award Agreement.

 

(g)     Form of Payment. Payment of the amount determined under subsection (e)
above may be made solely in whole shares of Company Stock valued at their Fair
Market Value on the date of exercise of the Stock Appreciation Right or
alternatively, in the sole discretion of the Committee, solely in cash or a
combination of cash and shares. If the Committee decides that payment will be
made in shares of Company Stock, and the amount payable results in a fractional
share, payment for the fractional share will be made in cash.

 

(h)     Adjustment or Replacement. Other than with respect to an adjustment
described in Section 1.5(d), in no event shall the exercise price with respect
to a Stock Appreciation Right be reduced following the grant of a Stock
Appreciation Right, nor shall a Stock Appreciation Right be cancelled in
exchange for a replacement Stock Appreciation Right with a lower exercise price
or in exchange for another type of Award or cash payment without stockholder
approval.

 

(i)     Termination of Services. In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate for any reason other than (i) Cause, (ii) death or (iii) disability or
retirement, each Stock Appreciation Right granted to such Participant, to the
extent that it is exercisable at the time of such termination, shall, unless
otherwise determined by the Committee at the time of grant as set forth in the
applicable Award Agreement, remain exercisable for the 90 day period following
such termination, but in no event following the expiration of its term. Any
Stock Appreciation Right that is not exercisable as of the date of such a
termination shall be terminated at the time of such termination (except as may
be otherwise determined by the Committee). In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate on account of the death, disability or retirement of the Participant
(in the case of disability or retirement as determined by the Committee), each
Stock Appreciation Right granted to such Participant that is outstanding and
vested as of the date of such termination shall, unless otherwise determined by
the Committee at the time of grant as set forth in the applicable Award
Agreement, remain exercisable by the Participant (or such Participant’s legal
representatives, heirs or legatees) for the one year period following such
termination, but in no event following the expiration of its term. Each Stock
Appreciation Right that remains unexercisable as of the date of a termination
due to death, disability or retirement shall be terminated at the time of such
termination (except as may be otherwise determined by the Committee). In the
event of the termination of a Participant’s employment for Cause, each
outstanding Stock Appreciation Right granted to such Participant shall terminate
at the commencement of business on the date of such termination.

 

2.4     Restricted Stock

 

(a)     General. The Committee may issue Awards consisting of shares of Company
Stock issued subject to restrictions as described below (“Restricted Stock”).

 

(b)     Price. At the time of the grant of shares of Restricted Stock, the
Committee shall determine the price, if any, to be paid by the Participant for
each share of Restricted Stock subject to the Award.

 

(c)     Vesting Date. At the time of the grant of shares of Restricted Stock,
the Committee shall establish a vesting date or vesting dates with respect to
such shares. The Committee may divide such shares into classes and assign a
different vesting date for each class. Provided that all conditions to the
vesting of a share of Restricted Stock are satisfied, and subject to Section
2.4(i), upon the occurrence of the vesting date with respect to a share of
Restricted Stock, such share shall vest and the restrictions of Section 2.4(e)
shall lapse.

 

(d)     Conditions to Vesting. At the time of the grant of shares of Restricted
Stock, the Committee may impose such restrictions or conditions to the vesting
of such shares as it, in its absolute discretion, deems appropriate, including,
but not limited to, achievement of performance goals based on one or more
Business Criteria. The Committee may also provide that the vesting or forfeiture
of shares of Restricted Stock may be based upon the achievement of, or failure
to achieve, certain levels of performance and may provide for partial vesting of
Restricted Stock in the event that the maximum level of performance is not met
if the minimum level of performance has been equaled or exceeded.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(e)     Restrictions on Transfer Prior to Vesting. Prior to the vesting of a
share of Restricted Stock, such Restricted Stock may not be transferred,
assigned or otherwise disposed of, and no transfer of a Participant’s rights
with respect to such Restricted Stock, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Immediately upon any attempt
to transfer such rights, such shares, and all of the rights related thereto,
shall be forfeited by the Participant.

 

(f)     Dividends on Restricted Stock. The Committee in its discretion may
require that any dividends paid on shares of Restricted Stock be held in escrow
until all restrictions on such shares have lapsed.

 

(g)     Issuance of Certificates. The Committee may, upon such terms and
conditions as it determines, provide that (1) a certificate or certificates
representing the shares underlying a Restricted Stock Award shall be registered
in the Participant’s name and bear an appropriate legend specifying that such
shares are not transferable and are subject to the provisions of the Plan and
the restrictions, terms and conditions set forth in the applicable Award
Agreement, (2) such certificate or certificates shall be held in escrow by the
Company on behalf of the Participant until such shares become vested or are
forfeited or (3) the Participant’s ownership of the Restricted Stock shall be
registered by the Company in book entry form.

 

(h)     Consequences of Vesting. Upon the vesting of a share of Restricted Stock
pursuant to the terms hereof, the restrictions of Section 2.4(e) shall lapse
with respect to such share. Following the date on which a share of Restricted
Stock vests, the Company shall cause to be delivered to the Participant to whom
such shares were granted, a certificate evidencing such share, which may bear a
restrictive legend, if the Committee determines such a legend to be appropriate.

 

(i)     Effect of Termination of Employment (or Provision of Services). Except
as may otherwise be provided in the applicable Award Agreement, and subject to
the Committee’s authority under Section 1.2 hereof, upon the termination of a
Participant’s employment (or upon cessation of such Participant’s services to
the Company) for any reason, any and all shares to which restrictions on
transferability apply shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company. In the event of a forfeiture of
shares pursuant to this section, the Company shall repay to the Participant (or
the Participant’s estate) any amount paid by the Participant for such shares. In
the event that the Company requires a return of shares, it shall also have the
right to require the return of all dividends paid on such shares, whether by
termination of any escrow arrangement under which such dividends are held or
otherwise.

 

2.5     Stock Units

 

(a)     General. The Committee may issue Awards in the form of rights to
receive, at a future time, an amount equal to the Fair Market Value of a share
of Company Stock (a “Stock Unit”).

 

(b)     Vesting Date. At the time of the grant of Stock Units, the Committee
shall establish a vesting date or vesting dates with respect to such Stock
Units. The Committee may divide such shares into classes and assign a different
vesting date for each class. Provided that all conditions to the vesting of the
Stock Units imposed pursuant to Section 2.5(c) are satisfied, and subject to
Section 2.5(d), upon the occurrence of the vesting date with respect to the
Stock Units, such units shall vest.

 

(c)     Benefit Upon Vesting. Unless otherwise provided in an Award Agreement,
upon the vesting of Stock Units, the Participant shall be paid, within 30 days
of the date on which such units vest, an amount, in cash and/or shares of
Company Stock, as determined by the Committee. In the case of Awards denominated
in shares of Company Stock, the amount per Stock Unit shall be equal to the sum
of (1) the Fair Market Value of a share of Company Stock on the date on which
such Stock Units vest and (2) the aggregate amount of cash dividends paid with
respect to a share of Company Stock during the period commencing on the date on
which the Stock Units were granted and terminating on the date on which such
units vest. In the case of Awards denominated in cash, the amount per Stock Unit
shall be equal to the cash value of the Stock Unit on the date on which such
Stock Units vest.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     Conditions to Vesting. At the time of the grant of Stock Units, the
Committee may impose such restrictions or conditions to the vesting of such
units as it, in its absolute discretion, deems appropriate, including, but not
limited to, achievement of performance goals based on one or more Business
Criteria.

 

(e)     Effect of Termination of Employment (or Provision of Services). Except
as may otherwise be provided in the applicable Award Agreement, and subject to
the Committee’s authority under to Section 1.2 hereof, Stock Units that have not
vested, together with any dividend equivalents deemed to have been credited with
respect to such unvested units, shall be forfeited upon the Participant’s
termination of employment (or upon cessation of such Participant’s services to
the Company) for any reason.

 

2.6     Stock Bonuses

 

(a)     General. The Committee may issue Awards in the form Company Stock issued
as bonus compensation (a “Stock Bonus”).

 

(b)     Issuance. In the event that the Committee grants a Stock Bonus, a
certificate for the shares of Company Stock constituting such Stock Bonus shall
be issued in the name of the Participant to whom such grant was made and
delivered to such Participant as soon as practicable after the date on which
such Stock Bonus is payable.

 

2.7     Other Awards

 

Other forms of Award (“Other Awards”), valued in whole or in part by reference
to, or otherwise based on, Company Stock, including, but not limited to,
dividend equivalents, may be granted either alone or in addition to other Awards
(other than in connection with Options or Stock Appreciation Rights) under the
Plan. Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Awards shall be granted, the number of shares of Company Stock
to be granted pursuant to such Other Awards, or the manner in which such Other
Awards shall be settled (e.g., in shares of Company Stock or cash), or the
conditions to the vesting and/or payment or settlement of such Other Awards
(which may include, but not be limited to, achievement of performance goals
based on one or more Business Criteria) and all other terms and conditions of
such Other Awards.

 

2.8     Transferability Of Options

 

Except as otherwise provided in an applicable award agreement evidencing an
option, during the lifetime of a participant of the Plan (“Participant”), each
option granted to a Participant shall be exercisable only by the Participant and
no option shall be assignable or transferable otherwise than by will or by the
laws of descent and distribution. The Committee may, in any applicable award
agreement evidencing an option (other than an Incentive Stock Option to the
extent inconsistent with the requirements of section 422 of the Code applicable
to Incentive Stock Options), permit a Participant to transfer all or some of the
options to (A) the Participant’s spouse, children or grandchildren (“immediate
family members”), (B) a trust or trusts for the exclusive benefit of such
immediate family members, or (C) other parties approved by the Committee in its
absolute discretion. Following any such transfer, any transferred options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to the transfer. Notwithstanding the foregoing, a
Non-Qualified Stock Option shall be transferable pursuant to a “domestic
relations order” as defined in the Code or Title I of the Employment Retirement
Income Security Act of 1974, as amended, or related applicable regulations.

 

2.9     Clawback

 

Notwithstanding any provisions in this Plan or any award agreement to the
contrary, any compensation, payments, or benefits provided hereunder (or profits
realized from the sale of Common Stock relating to awards granted hereunder),
whether in the form of cash or otherwise, shall be subject to a clawback to the
extent necessary to comply with the requirements of any applicable law,
including but not limited to, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Section 304 of the Sarbanes-Oxley Act of 2002, or any
regulations promulgated thereunder.

 

 

 
7

--------------------------------------------------------------------------------

 

  

ARTICLE III

DEFINITIONS

 

3.1     “1934 Act” is defined in Section 1.2(a).

 

3.2     “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Stock Unit, Stock Bonus or Other Award granted pursuant to the terms of
the Plan

 

3.3     “Award Agreement” is defined in Section 2.1.

 

3.4     “Board” is defined in Section 1.2(a).

 

3.5     “Business Criteria” shall mean (1) return on total stockholder equity;
(2) earnings or book value per share of Company Stock; (3) net income (before or
after taxes); (4) earnings before all or any interest, taxes, depreciation
and/or amortization ("EBIT", "EBITA" or "EBITDA"); (5) inventory goals; (6)
return on assets, capital or investment; (7) market share; (8) cost reduction
goals; (9) earnings from continuing operations; (10) levels of expense, costs or
liabilities; (11) unit level performance; (12) operating profit; (13) sales or
revenues; (14) stock price appreciation; (15) total stockholder return; (16)
implementation or completion of critical projects or processes; or (17) any
combination of the foregoing. Where applicable, Business Criteria may be
expressed in terms of attaining a specified level of the particular criteria or
the attainment of a percentage increase or decrease in the particular criteria,
and may be applied to one or more of the Company, an Affiliate, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee. The Business Criteria
may be subject to a threshold level of performance below which no payment will
be made (or no vesting will occur), levels of performance at which specified
payments will be made (or specified vesting will occur), and a maximum level of
performance above which no additional payment will be made (or at which full
vesting will occur). Each of the Business Criteria shall be determined, where
applicable and except as otherwise provided by the Committee, in accordance with
generally accepted accounting principles and shall be subject to certification
by the Committee; provided that the Committee shall have the authority to make
equitable adjustments to the Business Criteria in recognition of unusual or
non-recurring events affecting the Company or any Affiliate or the financial
statements of the Company or any Affiliate, in response to changes in applicable
laws or regulations, or to account for items of gain, loss or expense determined
to be extraordinary or unusual in nature or infrequent in occurrence or related
to the disposal of a segment of a business or related to a change in accounting
principles.

 

3.6     “Cause” shall mean:

 

 

(i)

to the extent that there is an employment, severance or other agreement
governing the relationship between the Participant and the Company, which
agreement contains a definition of “cause,” Cause shall have the meaning as
defined therein; and otherwise,

 

 

(ii)

the Participant’s termination of employment or services by the Company on
account of any one or more of the following:

 

 

(A)

the Participant’s willful and intentional repeated failure or refusal,
continuing after notice that specifically identifies the breach(es) complained
of, to perform substantially his or her material duties, responsibilities and
obligations (other than a failure resulting from Participant’s incapacity due to
physical or mental illness or other reasons beyond the control of Participant),
and which failure or refusal results in demonstrable direct and material injury
to the Company;

 

 

(B)

any willful and intentional act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude
(collectively, “Fraud”), that results in demonstrable direct and material injury
to the Company; and

 

 

 
8

--------------------------------------------------------------------------------

 

 

 

(C)

conviction of (or a plea of nolo contendere to) an offense that is a felony in
the jurisdiction involved or which is a misdemeanor in the jurisdiction involved
but which involves Fraud.

 

For purposes of determining whether Cause exists, no act, or failure to act, on
a Participant’s part shall be deemed “willful” or “intentional” unless done, or
omitted to be done, by such Participant in bad faith, and without reasonable
belief that his or her action or omission was in the best interests of the
Company.

 

Any rights the Company may have hereunder in respect of the events giving rise
to Cause shall be in addition to the rights the Company may have under any other
agreement with a Participant or at law or in equity. Any determination of
whether a Participant’s employment is (or is deemed to have been) terminated for
Cause for purposes of the Plan or any award hereunder shall be made by the
Committee in its discretion. If, subsequent to a Participant’s voluntary
termination or involuntary termination without Cause, it is discovered that the
Participant’s employment could have been terminated for Cause, the Committee may
deem such Participant’s employment to have been terminated for Cause. A
Participant’s termination for Cause shall be effective as of the date of the
occurrence of the event giving rise to Cause, regardless of when the
determination of Cause is made.

 

3.7     “Code” is defined in Section 1.2(a).

 

3.8     “Committee” is defined in Section 1.2(a).

 

3.9     “Company” is defined in Section 1.1.

 

3.10     “Company Stock” is defined in Section 1.5(a).

 

3.11     “Fair Market Value” shall be the closing price on the New York Stock
Exchange, American Stock Exchange or NASDAQ (whichever is applicable) as
reported for such day in The Wall Street Journal or, if no such price is
reported for such day, the average of the high bid and low asked price of
Company Stock as reported for such day. If no quotation is made for the
applicable day, the Fair Market Value of a share of Company Stock on such day
shall be determined in the manner set forth in the preceding sentence using
quotations for the next preceding day for which there were quotations, provided
that such quotations shall have been made within the ten (10) business days
preceding the applicable day. Notwithstanding the foregoing, if deemed necessary
or appropriate by the Committee, the Fair Market Value of a share of Company
Stock on any day shall be determined by such methods or procedures as shall be
established from time to time by the Committee; provided that any such
determination shall comply with regulations promulgated under Section 409A of
the Code

 

3.12     “Incentive Stock Option” means an Option that is intended to qualify
for special federal income tax treatment pursuant to sections 421 and 422 of the
Code as now constituted or subsequently amended, or pursuant to a successor
provision of the Code, and which is so designated in the applicable award
agreement. Any option that is not specifically designated as an Incentive Stock
Option shall under no circumstances be considered an Incentive Stock Option.

 

3.13     “Non-Qualified Option” means an Option that is not an Incentive Stock
Option.

 

3.14     “Option” is defined in Section 2.2(a).

 

3.15     “Other Award” is defined in Section 2.7.

 

3.16     “Plan” is defined in Section 1.1.

 

3.17     “Plan Action” is defined in Section 4.2(a).

 

3.18     “Qualified Member” is defined in Section 1.2(a).

 

3.19     “Restricted Stock” is defined in Section 2.4(a).

 

 

 
9

--------------------------------------------------------------------------------

 

 

3.20     “Rule 16b-3” is defined in Section 1.2(a).

 

3.21     “Stock Appreciation Right” is defined in Section 2.3(a).

 

3.22     “Stock Bonus” is defined in Section 2.6(a).

 

3.23     “Stock Unit” is defined in Section 2.5(a).

 

ARTICLE IV
Miscellaneous

 

4.1     Amendment of the Plan; Modification of awards

 

(a)     Amendment of the Plan. The Board may from time to time suspend,
discontinue, revise or amend the Plan in any respect whatsoever, except that no
such amendment shall materially impair any rights or materially increase any
obligations under any award theretofore made under the Plan without the consent
of the Participant (or, upon the Participant’s death, the person having the
right to exercise the award). For purposes of this Section 4.1, any action of
the Board or the Committee that in any way alters or affects the tax treatment
of any award or that in the sole discretion of the Board is necessary to prevent
an award from being subject to tax under Section 409A of the Code shall not be
considered to materially impair any rights of any Participant. The Board shall
determine, in its sole discretion, whether to submit any amendment of the Plan
to shareholders for approval; in making such determination it is expected that
the Board will take into account the requirements of any exchange on which the
Company Stock is listed, the prerequisites for favorable tax treatment to the
Company and Participants of awards made under the Plan, and such other
considerations as the Board deems relevant.

 

(b)     Modification of Awards. The Committee may cancel any award under the
Plan. The Committee also may amend any outstanding Award Agreement, including,
without limitation, by amendment which would: (i) accelerate the time or times
at which the award becomes unrestricted or vested or may be exercised; (ii)
waive or amend any goals, restrictions or conditions set forth in the Award
Agreement; or (iii) waive or amend any applicable provision of the Plan or Award
Agreement with respect to the termination of the award upon termination of
employment or services, provided however, that no such amendment may lower the
exercise price of an outstanding option. However, any such cancellation or
amendment (other than an amendment pursuant to paragraph 1.5(d)) that materially
impairs the rights or materially increases the obligations of a Participant
under an outstanding award shall be made only with the consent of the
Participant (or, upon the Participant’s death, the person having the right to
exercise the award). Any modification of an award in a manner that would cause
the award to be subject to tax under Section 409A of the Code shall be deemed
null and void.

 

4.2     Consent Requirement

 

(a)     No Plan Action without Required Consent. If the Committee shall at any
time determine that any consent is necessary or desirable as a condition of, or
in connection with, the granting of any award under the Plan, the issuance or
purchase of shares or exercise of other rights thereunder, or the taking of any
other action thereunder (each such action being hereinafter referred to as a
“Plan Action”), then such Plan Action shall not be taken or permitted, in whole
or in part, unless and until such consent shall have been effected or obtained
to the full satisfaction of the Committee.

 

(b)     Consent Defined. The term “consent” as used herein with respect to any
Plan Action means (i) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state or
local law, rule or regulation, (ii) any and all written agreements and
representations by the Participant with respect to the disposition of shares, or
with respect to any other matter, which the Committee shall deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made and (iii) any and all consents,
clearances and approvals in respect of a Plan Action by any governmental or
other regulatory bodies.

 

 

 
10

--------------------------------------------------------------------------------

 

  

4.3     Non-assignability

 

Except as expressly provided herein or by the terms of an Award Agreement: (a)
no award or right granted to any person under the Plan or under any Award
Agreement shall be assignable or transferable other than by will or by the laws
of descent and distribution; and (b) all rights granted under the Plan or any
Award Agreement shall be exercisable during the life of the Participant only by
the Participant or the Participant’s legal representative.

 

4.4     Requirement of Notification of Election Under Section 83(b) of the Code

 

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under section 83(b) of
the Code (i.e., an election to include in gross income in the year of transfer
the amounts specified in section 83(b) of the Code), such Participant shall
notify the Company of such election within 10 days of filing notice of the
election with the Internal Revenue Service, in addition to any filing and
notification required pursuant to regulations issued under the authority of Code
section 83(b).

 

4.5     Requirement of Notification Upon Disqualifying Disposition Under Section
421(b) of the Code

 

Each Participant of an Incentive Stock Option shall notify the Company of any
disposition of shares of Company Stock issued pursuant to the exercise of such
option under the circumstances described in section 421(b) of the Code (relating
to certain disqualifying dispositions), within 10 days of such disposition.

 

4.6     Withholding Taxes

 

(a)     With Respect to Cash Payments. Whenever cash is to be paid pursuant to
an award under the Plan, the Company shall be entitled to deduct therefrom an
amount sufficient in its opinion to satisfy all federal, state and other
governmental tax withholding requirements related to such payment.

 

(b)     With Respect to Delivery of Company Stock. Whenever shares of Company
Stock are to be delivered pursuant to an award under the Plan, the Company shall
be entitled to require as a condition of delivery that the Participant remit to
the Company an amount sufficient in the opinion of the Company to satisfy all
federal, state and other governmental tax withholding requirements related
thereto. With the approval of the Committee, which approval shall be at the
Committee’s sole discretion, the Participant may satisfy the foregoing condition
by electing to have the Company withhold from delivery shares having a value
equal to the amount of tax to be withheld. Such shares shall be valued at their
Fair Market Value as of the date on which the amount of tax to be withheld is
determined. Fractional share amounts shall be settled in cash. Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an award.

 

4.7     Limitations Imposed by Section 162(m)

 

Notwithstanding any other provision hereunder, if and to the extent that the
Committee determines the Company’s federal tax deduction in respect of an award
may be limited as a result of section 162(m) of the Code, the Committee may
delay the exercise or payment, as the case may be, in respect of such options
until 30 days following the earlier to occur of (A) the Participant’s
termination of employment and (B) the Company’s reasonable determination that
the Company’s federal tax deduction in respect of the award will not be limited
by reason of section 162(m). In the event that a Participant exercises an option
at a time when the Participant is a 162(m) covered employee, and the Committee
determines to delay the exercise or payment, as the case may be, in respect of
any such award, the Committee shall credit cash or, in the case of an amount
payable in Company Stock, the Fair Market Value of the Company Stock, payable to
the Participant to a book account. The Participant shall have no rights in
respect of such book account and the amount credited thereto shall not be
transferable by the Participant other than by will or laws of descent and
distribution. The Committee may credit additional amounts to such book account
as it may determine in its sole discretion. Any book account created hereunder
shall represent only an unfunded, unsecured promise by the Company to pay the
amount credited thereto to the Participant in the future.

 

 

 
11

--------------------------------------------------------------------------------

 

  

4.8     Right of Discharge Reserved

 

Nothing in the Plan or in any Award Agreement shall confer upon any Participant
the right to continue employment with the Company or affect any right that the
Company may have to terminate such employment.

 

4.9     Nature of Payments

 

(a)     Consideration for Services Performed. Any and all grants of awards and
issuances of shares of Company Stock under the Plan shall be in consideration of
services performed for the Company by the Participant.

 

(b)     Not Taken into Account for Benefits. All such grants and issuances shall
constitute a special incentive payment to the Participant and shall not be taken
into account in computing the amount of salary or compensation of the
Participant for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement between the Company and the Participant, unless
such plan or agreement specifically otherwise provides.

 

4.10     Non-Uniform Determinations

 

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to (a) the persons to receive awards under the Plan and (b) the terms and
provisions of awards under the Plan.

 

4.11     Other Payments or Awards

 

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.

 

4.12     Section 409A

 

Notwithstanding anything to the contrary contained in the Plan, the Plan is
intended to comply with Section 409A of the Code, and the provisions of the Plan
shall be interpreted and construed such that the grants, awards, payments and
benefits provided are either not subject to Section 409A of the Code or are in
compliance with Section 409A of the Code.

 

4.13     Headings

 

Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.

 

4.14     Effective Date and Term of Plan

 

(a)     Adoption; Stockholder Approval. The Plan was adopted by the Board on
November 3, 2016, subject to approval by the Company’s stockholders. All awards
under the Plan prior to such stockholder approval are subject in their entirety
to such approval. If such approval is not obtained prior to the first
anniversary of the date of adoption of the Plan, the Plan and all awards
thereunder shall terminate on that date.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(b)     Termination of Plan. Unless sooner terminated by the Board or pursuant
to paragraph (a) above, the provisions of the Plan respecting the grant of any
award pursuant to which shares of Company Stock will be granted shall terminate
on the tenth anniversary of the adoption of the Plan by the Board, and no such
awards shall thereafter be made under the Plan. All awards made under the Plan
prior to the its termination of shall remain in effect until such awards have
been satisfied or terminated in accordance with the terms and provisions of the
Plan and the applicable Award Agreements.

 

4.15     Restriction on Issuance of Stock Pursuant to Awards

 

The Company shall not permit any shares of Company Stock to be issued pursuant
to awards granted under the Plan unless such shares of Company Stock are fully
paid and non-assessable, within the meaning of California law.

 

4.16     Governing Law

 

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of
California, without giving effect to principles of conflict of laws.

 

 

13